Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 26, 2018.  A reading of the specification reveals the point of novelty may reside in preparing the claimed extract in specific proportions from two different plant sources, marigold flowers and paprika, and in predominantly trans form.  The claims are presented in the format of product by process and the process appears to be conventional in this art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sethuraman in view of Kumar and Reilly.
Sethuraman (8,425,948) entitled "Process for Isolation of Lutein and Zeaxanthin Crystals from Plant Sources" teaches in the abstract, a method of extracting lutein and zeaxanthin in the ratios from about 80:20, where the method of extracting employs alcohol to obtain oleoresin which is then hydrolyzed with alcoholic alkali at 70 – 80 degrees C., hot water added, filtered washed and dried.  Further details of the extraction method are found throughout the specification and this document claims a method which encompass the method presently claimed.  In column 10 lines 43-50, the resulting carotenoid crystals comprise 45 – 89% all trans lutein and 3 – 45% trans zeaxanthin.  In column 12 varying ratios of lutein to zeaxanthin are disclosed, from about 1:1 to about 10:1.  In column 11 first two paragraphs, isolating carotenoids from two different plants, one rich in lutein and another rich in zeaxanthin, to obtain lutein and zeaxanthin in varying weight ratios is discussed.  The plants include marigold and paprika.
The claims differ from Sethuraman in that the product is in trans form.
Kumar (6,743,953) entitled "Process for the Preparation of Xanthophyll Crystals" teaches in column 3 lines 19-26, the trans form of lutein is preferred.  In column 6 lines 42-47, a process for preparing xanthophyll crystals containing at least 85% total xanthophylls out of which the trans-lutein content is at least 90%, the remaining being zeaxanthin, trace amounts of cis-lutein and other carotenoids.  See the claims.
Reilly (2011/0282083) entitled "Process of Converting Esterified Xanthophylls from Capsicum to Non-Esterified Xanthophylls in High Yields and Purities" teaches in the abstract, methods of obtaining xanthophylls esters in the trans form when isolated from the natural plant sources.  In paragraph 10 zeaxanthin from natural sources is generally obtained in the form of an all trans isomer.  Methods of extracting marigold and paprika are described in the specification to obtain trans forms.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to produce the claimed product by a process as taught by Sethuraman which is in trans form, because Kumar and Reilly teach that the trans form of these xanthophylls are in the trans form and are most useful for human supplementation among other uses.  Regarding the claimed ratio of lutein to zeaxanthin, the above references teach a range of the same compounds that encompasses that presently claimed.  The references also teach methods of extracting that encompass those claimed.  And employing known methods of extraction for their known function with the expected results would have been obvious. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kumar in view of Sethuraman.
Kumar (2011/0065805) entitled "Xanthophyll Composition Containing Macular Pigments and a Process For Its Preparation" teaches in the abstract, a composition of trans lutein and trans zeaxanthin in proportions of 4:1 to about 6:1.  Methods of extracting the components are described throughout the specification and claims.  In paragraph 7 paprika contains lutein and zeaxanthin in paragraph 24 marigold is listed.
The claims differ from Kumar in that the extract is made from two different plant sources.
See the teachings of Sethuraman above.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the lutein and zeaxanthin extracts as taught by Kumar and to extract them from two different plants because Sethuraman teaches making a closely related extract from two different plant sources.  Extracting compounds known to be found in a given source and to employ more than one different source for extracting the known compounds would have been obvious.  All the features directed to the method of extracting are taught by the above references.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
The claims must be carefully rewritten in accordance with standard US patent practice.  In claim 1 line 1, "selectively" is not understood in context.  In claim 1 the two components are listed as "at least" but the proportions cannot be more than that stated or they would add up to more than 100% where the two proportions are 85% and 15%.  In claim 1(a) "treating" is not understood as nothing is treated, "extracting" may be suggested.  In claim 1(a) and all occurrences, "to get" may refer to obtain or recover.  In claim 1(b) at the end of the line, "to obtain a mixture" is suggested to provide antecedent basis.  In claim 3(e) "the reaction mass" lacks antecedent basis and may refer to a number of different intermediates.  In claim 4 and all occurrences, "can be" does not positively state what is included and is improper Markush terminology.  In claim 4 and all occurrences "such as" renders the claims indefinite because one cannot determine what is or is not included.  In claim 5 "may be" is indefinite regarding what is or is not intended.  In claim 7 line 1, "used" is improper as use is not patentable and no use is seen.  See also claim 9 as how the solvents are used is not set forth.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (9,889,173) teaches lutein and zeaxanthin compositions and in claim 4 the zeaxanthin is in trans form.
Eidenberger (2018/0078644) teaches in paragraph 7 lutein from marigold flowers is preferred in trans form.
Mireles (MX 9909568) machine English translation provided, teaches extracting lutein and zeaxanthin from multiple plant sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655